DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 3, 6, 7 & 10 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the Applicants’ claimed clot retraction assay device for assessing a blood sample as recited in claims 2, 6, 7 & 10.  The closest prior art to the Applicants’ claimed invention is Lal et al. (US 2013/0205875).
However, the prior art fail to teach or fairly suggest the Applicants’ claimed clot retraction assay device for assessing a blood sample, comprising: a micro-beam made of a deformable material, having at least one end connected to a support and extending away from the support in an axial direction; a Piezoresistive component disposed upon a surface of the micro-beam along the axial direction; and a resistance measurement device connected to a plurality of points of the Piezoresistive component, the points separated by a distance in the axial direction, wherein the resistance measurement device is configured to measure a change in resistance across a portion of the Piezoresistive component resulting from deformation in response to a retractive force exerted upon the micro-beam by the blood sample, and wherein the Piezoresistive component comprises a carbon-polydimethylsiloxane (CPDMS) composite.  A clot retraction assay device for assessing a blood sample, comprising: a micro-beam made of a .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798